Case: 13-3027    Document: 8     Page: 1   Filed: 11/16/2012




         NOTE: This orderds nonprecedential.

  Wniteb ~tate~ QCourt of ~peaI~
      for tbe jfeberaI QCircuit

                 JACK N. NICHOLS,
                     Petitioner,

                    v.
     MERIT SYSTEMS PROTECTION BOARD,
                      Respondent.


                       2013-3027


   Petition for review of the Merit Systems Protection
Board in case no. DA0831110519-I-1.


                     ON MOTION


                      ORDER
   Jack N. Nichols moves for leave to proceed in forma
pauperIS.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
Case: 13-3027    Document: 8   Page: 2   Filed: 11/16/2012




JACK NICHOLS V. MSPB                                  2


                                FOR THE COURT


                                 /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk
s21